Citation Nr: 0732882	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  03-32 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased initial evaluation for a 
right knee disability, evaluated as noncompensable prior to 
May 29, 2007 and 10 percent disabling since that date.  

2.  Entitlement to an increased initial evaluation for a left 
knee disability, evaluated as noncompensable prior to May 29, 
2007 and 10 percent disabling since that date.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for a low back disability.  

4.  Entitlement to an initial compensable evaluation for 
right foot hallux valgus.  

5.  Entitlement to an initial compensable evaluation for left 
foot hallux valgus.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission
ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1992 to March 
2002.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which, in pertinent part, granted 
service connection for disk desiccation at L5-S1, evaluated 
as 10 percent disabling, degenerative joint disease of the 
bilateral knees, evaluated as noncompensable, and bilateral 
hallux valgus, evaluated as noncompensable, and denied 
service connection for overuse syndrome of the bilateral 
shoulders, and overuse syndrome of the bilateral wrists.  The 
grants of service connection were all effective March 5, 
2002.  

The veteran disagreed with the above determinations and was 
issued a statement of the case (SOC) in August 2003.  A 
November 2003 rating decision granted service connection for 
degenerative joint disease in the right and left shoulders 
and in the right and left hands and wrists.  This rating 
decision constitutes a full grant of the benefits sought in 
regard to the claims for service connection for bilateral 
shoulder and wrist disabilities.  Therefore, these issues are 
not before the Board.  

A June 2007 rating decision granted increased evaluations of 
10 percent for each of the veteran's knee disabilities, 
effective May 29, 2007.  

Despite the increased evaluations established for the right 
and left knee disabilities the veteran has not been awarded 
the highest possible evaluations.  As a result, she is 
presumed to be seeking the maximum possible evaluations and 
her claims remain in appellate status.  A.B. v. Brown, 6 Vet. 
App. 35 (1993).  

It is further noted that in an August 2007 letter the veteran 
expressed disagreement with the effective date of the 
increased evaluations assigned in the June 2007 rating 
decision.  However, because the present case involves an 
appeal from the initial evaluation assignments, the entire 
rating period is being considered in the increased rating 
analysis.  As such, there are no distinct earlier effective 
date issues with respect to the staged grant of 10 percent 
evaluations for the right and left knee disabilities.  
Therefore, this matter need not be referred to the RO.  

During the pendency of the appeal the veteran's claims file 
was transferred to the jurisdiction of the Roanoke, Virginia 
RO, which has certified the case for appellate review.  


FINDINGS OF FACT

1.  Prior to May 29, 2007 the right and left knee 
disabilities were manifested by flexion limited to no less 
than 130 degrees based on service connected disabilities, 
with no swelling or crepitus, and no medical evidence of 
limitation of extension or instability.    

2.  Since May 29, 2007, the veteran's right and left knee 
disabilities have been manifested by limitation of flexion 
with objective findings of crepitus.

3.  The low back disability is manifested by pain with full 
range of motion.  There is degenerative disc disease of the 
lumbar spine, but no evidence of incapacitating episodes 
requiring bedrest prescribed by a physician, or associated 
neurologic impairment.  

4.  Right and left foot hallux valgus are manifested by 
complaints of pain, with no evidence of hallux valgus 
equivalent to amputation of the great toe or symptoms more 
nearly approximating moderate injury.  



CONCLUSIONS OF LAW

1.  The scheduler criteria for initial compensable 
evaluations for right and left knee disabilities prior to May 
29, 2007 have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5010, 5256-5262 (2007).  

2.  The schedular criteria for evaluations in excess of 10 
percent for the right and left knee disabilities since May 
29, 2007 have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 
5256-5262.  

3.  The schedular criteria for an initial evaluation in 
excess of 10 percent for the service connected low back 
disability have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285, 5286, 5289, 5292, 5293, 5295 
(2002 & 2003); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5235-5243 (2007).  

4.  The schedular criteria for initial compensable 
evaluations for right and left hallux valgus have not been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 
5280 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in her possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2007).

A March 2004 VCAA letter informed the veteran of the 
information and evidence required to establish entitlement to 
increased evaluations for her service connected disabilities.  
This letter satisfied the second and third elements of the 
duty to notify by informing the veteran that VA would try to 
obtain medical records, employment records, or records held 
by other Federal agencies, but that she was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.  

With respect to the fourth element, the March 2004 VCAA 
letter stated, "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If the evidence is in your possession, please 
send it to us."  This letter, thus, satisfied the fourth 
element of the duty to notify.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  In this case, notice 
was provided after the initial decision in the case.  
However, the timing deficiency was remedied by the issuance 
of VCAA notice followed by readjudication of the claims.  
Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The 
June 2007 supplemental statement of the case (SSOC) 
considered the claims based on all the evidence of record.  
This readjudication acted to remedy any timing defect in 
regard to the VCAA.  
 
The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for 
service-connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess v. 
Nicholson.  Additionally, this notice must inform a claimant 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  
        
In this case, service connection has already been established 
and the veteran is seeking increased evaluations for her 
right and left knee, low back, and right and left hallux 
valgus disabilities, thus, the first three Dingess/Hartman 
notice elements have been satisfied.  The March 2004 VCAA 
letter provided notice on the rating element.  This letter 
did not include notice on the effective date element.  In 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that once service connection is granted and an effective 
date and rating have been assigned, the claim is 
substantiated and further VCAA notice is not needed.  

In any event, a March 2006 letter provided notice regarding 
disability ratings and effective dates.  This letter had a 
timing deficiency which was remedied by readjudication of the 
claims in the June 2007 SSOC.  Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006).  Thus, all required notice has been 
given.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to her 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
The veteran's service medical records and post-service 
treatment records have been associated with the claims file.  
In addition, the veteran was afforded VA examinations to 
evaluate her knee, back, and hallux valgus conditions in 
February 2002, July 2003, and May 2007.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Knees

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2007).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.   

In the case of an initial rating following the grant of 
service connection, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The General Counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 
(1998).  

VA's General Counsel has more recently held that separate 
ratings are also available for limitation of flexion and 
limitation of extension under Diagnostic Codes 5260 and 5261.  
VAOPGCPREC 9-2004 (2004).  

For rating purposes, normal range of motion in a knee joint 
is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  

Service medical records reflect complaints of knee pain and 
findings of degenerative joint disease in the knees.  

At VA examination in February 2002 the veteran described her 
current symptoms as pain in her knees on running, bending, or 
kneeling and reported intermittent swelling with running. She 
stated that she used Motrin as needed.  On examination range 
of motion was 0 to 140 degrees bilaterally, with no medial or 
lateral laxity and negative Drawer's tests.  There were no 
complaints of tenderness to palpation of the joint lines of 
either knee and patellar compression was negative 
bilaterally.  There was no effusion or edema in either knee 
and there were no complaints of discomfort with motion.  The 
diagnosis in regard to the knees was mild degenerative joint 
disease of bilateral knees.  

Records of post-service treatment from April 2002 to July 
2003 reflect complaints of knee pain.  The veteran's knees 
were again evaluated at VA examination in July 2003.  She 
reported that both knees ached if she sat more than 30 
minutes, resulting in stiffness, numbness, and swelling.  She 
reported weekly flare-ups lasting a day or two, during which 
she limped.  In terms of treatment, the veteran stated that 
she used anti-inflammatory medications, pain medications, and 
physical therapy.  She added that her knee condition affected 
her ability to climb stairs.  

On examination the veteran was using a knee brace for 
support.  There was no tenderness or swelling, and range of 
motion was 0 to 130 degrees, limited by soft tissue.  There 
were no DeLuca issues, and there was no ankylosis.  Drawer 
and McMurray's tests were negative.  Examination did not 
reveal any signs of recurrent subluxation, locking pain, 
joint effusion, or crepitus.  The diagnosis in regard to the 
knees was degenerative osteoarthritis.  

Records of treatment from the Dilorenzo Tricare Health Clinic 
from February 2005 to May 2007 reflect that the veteran 
injured her right knee in February 2007 when she fell on ice.  
She presented with complaints of right knee pain and swelling 
following the injury.  Examination of the right knee revealed 
effusion, tenderness on palpation, and medial instability, 
with no erythema, warmth, deformity, or crepitus.  There was 
pain on full extension and at attempted flexion past about 70 
degrees.  

In March 2007 the veteran continued to complain of pain and 
there was pain on motion.  On range of motion testing the 
veteran was unable to extend to 0 degrees actively, but could 
reach full extension with help.  Flexion was to 100 degrees.  
There was no instability, but the knee was tender on 
palpation and there was significant effusion and ballotable 
patella.  MRI revealed a very small joint effusion with mild 
thickening of medial patellar cartilage and probable vertical 
tear involving the posterior horn of the medial meniscus.  
ACL and PCL appeared intact, as did the MCL, however, there 
was increased signal surrounding the MCL, suggesting strain.  
May 2007 examination of the right knee revealed no swelling 
or giving way.  Pain was 0 out of 10.  With therapy, right 
knee range of motion had improved to full.  The veteran 
continued to have a knee effusion.  

The veteran's knees were most recently evaluated at VA 
examination in May 2007.  She reported knee pain when sitting 
for long periods of time, walking for long periods of time, 
and with weather changes.  She described her knee pain as 
intermittent, as often as five times per week, lasting for 
several hours each time.  She stated that the pain was 
relieved by Motrin, and that she could function with or 
without medication, adding that she had never been 
incapacitated by this condition.  

Gross examination of the right and left knees was within 
normal limits.  The right knee had crepitus and the left knee 
was unremarkable.  The knee joints were not in fixed 
position.  Range of motion of the right knee was 0 to 120 
degrees and range of motion of the left knee was 0 to 110 
degrees.  Collateral stability, cruciate stability, and 
meniscal tests were all within normal limits on the right and 
left.  The diagnosis in regard to the knees was degenerative 
joint disease bilateral knees with chronic right and left 
knee pain with diminished range of motion on physical 
examination.  Subjective factors and objective findings were 
crepitus on examination.  

Analysis

The veteran's right and left knee disabilities have been 
evaluated under Diagnostic Code 5010.  Diagnostic Code 5010 
evaluates arthritis due to trauma and states that such 
arthritis should be rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.    

Diagnostic Code 5003 provides that degenerative arthritis is 
to be rated on the basis of limitation of motion of the 
affected joint under the appropriate diagnostic code for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003. 

As such, the veteran's knee disabilities have been evaluated 
under Diagnostic Code 5260 on the basis of limitation of 
flexion of the leg.  This diagnostic code provides 
evaluations of 0, 10, 20, and 30 percent for flexion limited 
to 60, 45, 30, and 15 degrees, respectively.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  

There is no evidence of flexion of either leg limited to 45 
degrees, thus, compensable evaluations under this Diagnostic 
Code are not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  

In terms of functional assessment, the July 2003 VA examiner 
noted no De Luca issues.  Accordingly, compensable 
evaluations are not warranted on the basis of functional 
impairment.  38 C.F.R. §§ 4.40, 4.45, 4.59.  

Compensable evaluations are available under Diagnostic Code 
5261, evaluating limitation of extension.  A 10 percent 
evaluation under this Diagnostic Code requires extension 
limited to 10 degrees.  However, the medical evidence has 
consistently revealed full extension in both knees.  Thus, 
the evidence does not demonstrate limitation of extension to 
10 degrees as required for compensable evaluations.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Compensable evaluations are available under Diagnostic Code 
5256, for ankylosis of the knee.  Ankylosis is "immobility 
and consolidation of a joint due to disease, injury, or 
surgical procedure."  Colayong v. West, 12 Vet App 524 
(1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY 
(28TH Ed. 1994) at 86.).  The veteran has significant motion 
in both knees, and thus, ankylosis has not been shown.  Thus, 
increased evaluations under this diagnostic code are not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5256.   

A 10 percent evaluation is available for recurrent 
subluxation or lateral instability of the knee which is 
slight while a 20 percent evaluation is available when 
recurrent subluxation or lateral instability is moderate.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  The Board 
recognizes that the findings of treatment for a right knee 
injury in February 2007 include instability, however, such 
instability is clearly associated with the right knee injury 
incurred when the veteran fell on ice that month, and had 
resolved by follow-up treatment one month later.  Further, 
the February 2002 VA examination found no laxity in the 
knees, the July 2003 VA examination found no recurrent 
subluxation in the knees, and the most recent VA examination 
found collateral stability, cruciate stability, and meniscal 
tests within normal limits for both knees.  

Thus, despite the single finding of medial instability in the 
right knee in February 2007, this finding is clearly 
attributable to the non-service connected injury incurred 
when the veteran fell on ice rather than her service 
connected degenerative joint disease of the right knee.  
Thus, as the medical evidence evaluating the veteran's 
service connected knee disabilities has consistently found no 
recurrent subluxation or lateral instability, increased 
evaluations under Diagnostic Code 5257 are not warranted.  

Compensable evaluations are also available under the 
diagnostic codes evaluating dislocated semilunar cartilage 
with frequent episodes of "locking," pain, and effusion 
into the joint, symptomatic removal of semilunar cartilage, 
malunion or nonunion of the tibia and fibula, and genu 
recurvatum.  However, there has been no medical evidence of 
any of these conditions.  Therefore, higher evaluations under 
these diagnostic codes are not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5258, 5259, 5262, 5263.  

In this case there is X-ray evidence of degenerative changes 
in both knees.  As discussed above, Diagnostic Code 5003 
evaluates degenerative arthritis established by X-ray 
evidence on the basis of limitation of motion, with a minimum 
evaluation of 10 percent assigned where limitation of motion 
is noncompensable.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation, either in the soft tissues, such as the tendons 
or ligaments, or crepitation within the joint structures 
should be noted carefully as points of contact which are 
diseased.  Flexion elicits such manifestations.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and, if possible, with the range of 
the opposite undamaged joint.  38 C.F.R. § 4.59.   

Although the July 2003 VA examination did not demonstrate 
compensable limitation of flexion in either knee, flexion was 
limited to 130 degrees.  Despite the medical evidence of 
flexion limited in each knee, there was no objective 
confirmation of this noncompensable limitation of motion as 
required for a compensable evaluation under Diagnostic Code 
5003.   In this regard, the examiner specifically noted no 
tenderness or swelling, and indicated that range of motion 
was limited by soft tissue, rather than pain. 

Rather, objective confirmation of painful limitation of 
motion was first demonstrated at VA examination on May 29, 
2007 which included objective findings of crepitus on 
examination.  Again, the Board recognizes that treatment for 
the right knee following injury in February 2007 reveals 
limitation of motion with pain, however, this is, again, 
attributable to the non-service connected fall, and had 
resolved by treatment in May 2007, when the right knee had 
full range of motion with no pain.  

Hence, the medical evidence does not demonstrate that the 
veteran's right or left knee disabilities warranted 
compensable evaluations under the rating criteria prior to 
May 29, 2007, or evaluations in excess of 10 percent since 
that date.  38 C.F.R. § 4.7.    

Since this claim deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether "staged rating" as 
addressed by the Court in Fenderson, would be in order.  The 
Board finds that the noncompensable evaluations reflect the 
highest level of disability caused by the veteran's right and 
left knee disabilities prior to May 29, 2007, and that the 10 
percent evaluations reflect the highest level of disability 
since that date.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  

The record reflects that the veteran has maintained 
employment, thus, marked interference with employment has not 
been shown.  Additionally, the veteran's right and left knee 
disabilities have not required any, let alone frequent, 
periods of hospitalization since the grant of service 
connection.  Therefore, referral for consideration of 
extraschedular evaluations is not warranted.  38 C.F.R. 
§ 3.321(b)(1).  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the grant of initial 
compensable evaluations prior to May 29, 2007 and compensable 
evaluations since that date.  Thus, the benefit-of-the-doubt 
rule does not apply, and the claims are denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Low Back

While this appeal was pending, the provisions of VA's 
Schedule for Rating Disabilities pertaining to intervertebral 
disc syndrome were revised, effective September 23, 2002, and 
other amendments of the Schedule, addressing disabilities of 
the spine, were made effective September 26, 2003.  

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated as 10 percent disabling when mild, 20 percent 
disabling when moderate, with recurring attacks; 40 percent 
disabling when severe, with recurring attacks and little 
intermittent relief; and 60 percent disabling when 
pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  38 C.F.R. Part 4, § 4.71a, Diagnostic 
Code 5293 (2002).

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is warranted, while a 40 percent rating is for 
application where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; a 20 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months; and a 10 percent evaluation is 
warranted for incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5293 
(effective September 23, 2002).

For purposes of evaluations under 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Note (1).

When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Note (2).

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Note (3).  

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  

The General Rating Formula for Diseases and Injuries of the 
Spine provides for the assignment of a 10 percent evaluation 
for forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral fracture with 
loss of 50 percent or more of the height.  A 20 percent 
evaluation is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine to 
30 degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  Evaluations of 50 or 100 percent are 
given for unfavorable ankylosis of the thoracolumbar spine.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.  

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) be rated either 
under the General Rating Formula for Diseases and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  The incapacitating 
episode rating scheme set forth in Diagnostic Code 5243 is 
nearly the same as that utilized in the version of Diagnostic 
Code 5293 effective September 23, 2002.

The amended rating criteria now define normal forward flexion 
of the thoracolumbar spine as from 0 to 90 degrees, extension 
as from 0 to 30 degrees, left and right lateral flexion as 
from 0 to 30 degrees, and left and right lateral rotation as 
from 0 to 30 degrees.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2), as 
added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

Service medical records include complaints regarding and 
treatment for low back pain.  In July 2001 range of motion of 
the back was flexion to 100 degrees, extension to 30 degrees, 
and lateral bending to 30 degrees.  In December 2001 
extension was to 30 degrees and lateral rotation was 20 
degrees on the right and 25 degrees on the left.  The 
diagnosis was mechanical low back pain with no radicular 
symptoms.  

The veteran's back was evaluated at VA examination in 
February 2002.  She reported that she began to experience 
lower back pain with bending, standing, and sitting in 1998.  
She indicated that she had no radiation of this pain to her 
legs and no loss of bowel or bladder control.  She added that 
physical training increased the low back pain.  In regard to 
current symptoms, she described low back pain most of the 
time, which was worse if she stood for more than an hour, did 
a lot of forward flexion, or sat for more than an hour.  She 
continued to deny radiation of the pain to her legs or loss 
of bowel or bladder control.  

On examination flexion was to 90 degrees at which time she 
complained of pain.  Extension was to 30 degrees, when she 
complained of pain.  Lateral flexion was to 40 degrees 
bilaterally and she complained of discomfort in the right hip 
when flexing to the left.  Rotation was to 35 degrees 
bilaterally, with no complaints of pain.  There were no 
complaints of tenderness to palpation of the paraspinous 
muscles and straight leg raising was negative to 60 degrees 
bilaterally.  The diagnosis in regard to the low back was 
disk desiccation at lumbar six sacral one with chronic low 
back pain.  

Records of post-service treatment from April 2002 to July 
2003 include complaints regarding and findings of low back 
pain.  At VA examination in July 2003 the veteran reported 
aching pain, stiffness, and numbness, with daily flare-ups.  
She reported that the low back pain traveled down to the legs 
and that during a flare-up she temporarily could not move.  

On examination posture and gait were normal.  There was 
tenderness in the lumbar spine.  Straight leg raising was 60 
degrees on both sides, with no signs of radiculopathy.  Range 
of motion of the lumbar spine was normal, with no DeLuca 
issues and no ankylosis.  Neurological examination of the 
lower extremities revealed normal motor and sensory function 
with knee and ankle reflexes 2+.  There was no change in the 
previous lumbar spine diagnosis.  

The veteran's low back condition was most recently evaluated 
at VA examination in May 2007.  She described intermittent 
pain in the low back, lasting for three hours five times per 
week.  She described the pain as a dull, sharp, aching 
nature, which radiated to the other side of the body.  She 
rated the pain up to 10/10 treated by physical activity and 
stress and relieved by Motrin.  She denied any incapacitation 
or functional impairment.  

On examination posture and gait were normal.  There was no 
radiation of pain on movement and there were no muscle 
spasms.  There was no tenderness and straight leg raising 
tests were negative bilaterally.  The lumbar spine was not in 
fixed position.  Range of motion testing revealed flexion to 
90 degrees, extension to 30 degrees, lateral flexion to 30 
degrees bilaterally and lateral rotation to 30 degrees 
bilaterally.  The examiner noted that range of motion of the 
lumbar spine was completely within normal limits with no 
pain, fatigue, weakness, lack of endurance, or incoordination 
on repetitive use.  Inspection of the spine revealed normal 
position of the head, normal symmetry in appearance, normal 
symmetry in spinal motion, and normal curvatures of the 
spine.  There was no intervertebral disk syndrome with nerve 
root involvement.  Reflexes were normal and there was no 
sensory deficit or muscle weakness.  

X-ray of the lumbosacral spine revealed degenerative disk 
disease at the lumbosacral level which appeared to be a 
transitional vertebra.  The diagnosis in regard to the low 
back was disk desiccation at L5, S1, confirmed by X-ray 
findings.  

Analysis

The veteran's low back disability is evaluated as 10 percent 
disabling under Diagnostic Code 5010-5292.  Diagnostic Code 
5292, as in effect prior to the September 26, 2003 revision, 
provides evaluations of 10, 20, and 40 percent for limitation 
of motion of the lumbar spine which is slight, moderate, and 
severe, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2003).  

Because there is X-ray evidence of degenerative disc disease 
in the lumbar spine, the diagnostic codes evaluating 
intervertebral disc syndrome are for application.  However, 
the veteran's low back disability does not warrant an 
evaluation in excess of 10 percent on the basis of 
intervertebral disc syndrome as rated prior to the September 
23, 2002 revision, as there has been no evidence that the 
veteran has experienced moderate intervertebral disc syndrome 
with recurring attacks, as required for a higher evaluation 
of 20 percent.  

In this regard, the veteran denied radiating pain at VA 
examination in February 2002 and, although she reported that 
low back pain traveled down her legs at the July 2003 VA 
examination, there were no signs of radiation and 
neurological examination revealed normal motor and sensory 
function.  Most recently, in May 2007 the veteran reported 
that low back pain radiated to the others side of her body, 
however, examination revealed no radiation of pain on 
movement and straight leg raising tests were negative 
bilaterally.  The examiner found no sensory deficit or muscle 
weakness on examination.  Therefore, moderate intervertebral 
disc syndrome has not been demonstrated and a higher 
evaluation under the rating criteria as in effect prior to 
the September 23, 2002 revision is not warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).  

In order to qualify for an increased rating under Diagnostic 
Code 5293, as revised September 23, 2002, the veteran would 
have to have experienced incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least 2 weeks, but less than 4 weeks, in the past 12 months.  
There has been no evidence of any prescribed periods of 
bedrest; hence incapacitating episodes have not been shown.  
Thus, a higher evaluation under Diagnostic Code 5293, as 
revised September 23, 2002, is not warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003).  

The revised criteria contemplate additional evaluations for 
neurologic impairment.  As discussed above, while the veteran 
complained of radiating low back pain at the July 2003 and 
May 2007 VA examinations, both examiners found no radiating 
pain on examination.  Sensory function was normal at both 
examinations.  

Based on the foregoing, the Board finds that the medical 
evidence is to the effect that the veteran either does not 
have a neurologic impairment, or that such impairment is 
unrelated to the low back disability.  Therefore, a separate 
neurologic rating is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (1).  

The Board has considered entitlement to an increased 
evaluation under the diagnostic code evaluating lumbosacral 
strain, as in effect prior to the September 26, 2003 
revision.  This diagnostic code evaluates lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position, as 20 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  

The veteran's posture and gait have been described as normal, 
and there is no medical evidence of muscle spasm or loss of 
lateral spine motion in standing position, thus, an 
evaluation in excess of 10 percent under this diagnostic code 
is not warranted.  38 C.F.R. § 4.71a Diagnostic Code 5295 
(2003).  

The veteran's low back disability also does not warrant an 
evaluation in excess of 10 percent on the basis of limitation 
of motion.  The medical evidence since the grant of service 
connection reveals flexion to 90 degrees, extension to 30 
degrees, and lateral flexion and rotation to no less than 30 
degrees bilaterally.  These findings, equivalent to normal 
range of motion as described in the revised rating criteria, 
do not rise to the level of moderate limitation of motion as 
required for an increased evaluation of 20 percent under the 
rating criteria in effect prior to the September 26, 2003 
revision.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

An evaluation in excess of 20 percent under the revised 
rating criteria requires forward flexion limited to 30 
degrees or less.  As discussed above, forward flexion has 
been to 90 degrees.  Therefore, entitlement to an increased 
evaluation on the basis of limitation of motion of the lumbar 
spine is not warranted.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine.  

In terms of functional assessment, the VA examiners have 
found that repetitive motion did not result in additional 
range of motion loss, excess fatigability, lack of endurance, 
weakness, or incoordination.  Accordingly, a higher 
evaluation is not warranted on the basis of the DeLuca 
factors.  38 C.F.R. §§ 4.40, 4.45, 4.59.

The veteran's VA examinations do not indicate ankylosis or 
vertebral fracture, and a higher evaluation under old or new 
rating criteria is not available on those bases.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285, 5286, 5289 (2003); 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine (2005).  

The Board finds that the 10 percent evaluation appropriately 
reflects the highest level of disability caused by the low 
back disability from the grant of service connection.  
Fenderson.  

As discussed above, the veteran has maintained employment, 
thus, marked interference with employment has not been shown.  
Additionally, the veteran's low back disability has not 
required any, let alone frequent, periods of hospitalization 
since the grant of service connection.  Therefore, referral 
for consideration of an extraschedular evaluation is not 
warranted.  38 C.F.R. § 3.321(b)(1).  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the grant of an 
initial evaluation in excess of 10 percent.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Hallux Valgus

Service medical records include findings of bilateral 
bunions. The veteran's feet were evaluated at VA examination 
in February 2002 when she reported that she began to 
experience pain in the feet with running in 1993.  In regard 
to her current symptoms, she reported pain in her feet with 
running, but denied any swelling.  She stated that her foot 
pain did not interfere with her day to day activities and 
that she was not currently treating this condition.  

On examination there was full range of motion of all the 
digits of both feet without any complaints of discomfort.  
Strength was 5/5 bilaterally and there was no edema or callus 
formation noted.  Arches were intact with weightbearing and 
hallux valgus was present to 15 degrees bilaterally.  The 
diagnosis in regard to the feet was hallux valgus 15 degrees 
bilaterally.  

Post-service treatment records from April 2002 to July 2003 
include complaints of chronic foot pain.  At VA examination 
in July 2003 the veteran stated that her bilateral hallux 
valgus caused pain, stiffness, and swelling at rest, 
standing, and walking.  Examination of the feet revealed a 
callosity on the big toes with no tenderness.  The veteran 
had a bilateral valgus and hammertoe deformity with no 
flatfeet.  X-rays of the bilateral feet revealed hallux 
valgus and hammertoe deformities bilaterally.  There was no 
change in the previous diagnosis of bilateral hallux valgus.  

The veteran's feet were most recently evaluated at VA 
examination in May 2007.  She described intermittent pain 
five times per week lasting two to three hours at a time.  
She reported pain in the big toes at rest, standing, and 
walking and added that there was stiffness and swelling.  She 
denied treatment for the foot condition, and reported no 
functional impairment from the foot condition.  

Examination of the feet and toes was normal.  There was no 
flatfoot or signs of deformity on the right or left foot.  
Palpation of the plantar surface of the feet revealed no 
tenderness and the Achilles tendon had good alignment.  The 
veteran did not have clawfeet, dropped foot, or marked varus 
deformity.  Dorsiflexion of all toes produced no pain and 
palpation of the metatarsal heads produced no tenderness.  
The examiner noted that the veteran did not have hammertoes 
or Morton's neuroma.  There was hallux valgus bilaterally, 
with a slight degree of angulation and no dissection of the 
metatarsal heads.  The veteran did not have hallux rigidus or 
limited function for standing and walking.  She used 
orthotics as corrective footwear.  X-rays of the feet 
revealed hallux valgus with plantar calcaneal spurs.  The 
diagnosis in regard to the feet was bilateral hallux valgus.  

Analysis

Hallux valgus in each foot has been evaluated as 
noncompensable under Diagnostic Code 5280.  This diagnostic 
code provides a 10 percent evaluation for severe unilateral 
hallux valgus if equivalent to amputation of the great toe, 
or for unilateral hallux valgus operated with resection of 
the metatarsal head.  38 C.F.R. § 4.71a, Diagnostic Code 5280 
(2007).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  

Despite her reports of pain, the Board finds that the medical 
evidence does not indicate that the right or left hallux 
valgus more nearly approximates severe hallux valgus, 
equivalent to amputation of the great toe, as required for 
increased evaluations.  In this regard, the veteran had full 
range of motion in all digits of the feet in February 2002 
and there was no pain on dorsiflexion of all toes in May 
2007.  The most recent VA examiner specifically described 
hallux valgus in each foot as involving only a slight degree 
of angulation, and noted that there was no dissection of the 
metatarsal heads.  Furthermore, there has not been amputation 
of the great toe or metatarsal head of either foot.  Thus, 
severe hallux valgus has not been demonstrated and 
entitlement to initial compensable evaluations are not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5280.  

The applicable diagnostic code does not appear to be based on 
limitation of motion, however, the Board notes that the 
veteran reported that her bilateral hallux valgus did not 
interfere with activities in February 2002, and, most 
recently, denied functional impairment at the May 2007 VA 
examination, when the examiner also noted no limitation for 
standing or walking.  Thus, the medical evidence does not 
indicate factors which would warrant compensable evaluations 
under the DeLuca criteria.  

Compensable evaluations are available under the diagnostic 
codes evaluating flatfoot, weak foot, claw foot, anterior 
metatarsalgia, hallux rigidus, and malunion or nonunion of 
the tarsal or metatarsal bones.  However, the medical 
evidence has not indicated the presence of any of these 
conditions, thus, compensable evaluations under the 
diagnostic codes evaluating these conditions are not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5276-5279, 
5281, 5283.  

A compensable evaluation is also available under Diagnostic 
Code 5282, evaluating hammertoes, for unilateral hammertoes 
with all toes affected, without clawfoot.  Although the July 
2003 VA examination included a finding of hammertoe 
deformity, the May 2007 VA examination specifically noted no 
hammertoes.  In any event, the July 2003 VA examiner did not 
indicate that all toes were affected.  As such, compensable 
evaluations under this diagnostic code are not warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5282.  

Finally, the Board has considered entitlement to compensable 
evaluations under Diagnostic Code 5284, evaluating other 
injuries of the foot.  This diagnostic code provides a 10 
percent evaluation for moderate injuries.  However, despite 
complaints of pain, the medical evidence indicates that the 
veteran's bilateral hallux valgus does not cause decreased 
range of motion of the toes with and there was no pain on 
dorsiflexion.  The most recent medical evidence describes 
only a slight degree of angulation.  As such, the veteran's 
right and left hallux valgus do not more nearly approximate 
moderate foot injuries as required for compensable 
evaluations.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  

The Board finds that the noncompensable evaluations reflect 
the highest level of disability caused by right and left 
hallux valgus since the grant of service connection.  
Fenderson.  

The veteran has maintained employment, thus, marked 
interference with employment has not been shown.  
Additionally, the veteran's hallux valgus disabilities have 
not required any, let alone frequent, periods of 
hospitalization since the grant of service connection.  
Therefore, referral for consideration of extraschedular 
evaluations is not warranted.  38 C.F.R. § 3.321(b)(1).  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the grant of initial 
compensable evaluations.  Thus, the benefit-of-the-doubt rule 
does not apply, and the claims are denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to an increased initial evaluation for a right 
knee disability, evaluated as noncompensable prior to May 29, 
2007 and 10 percent disabling since that date, is denied.  

Entitlement to an increased initial evaluation for a left 
knee disability, evaluated as noncompensable prior to May 29, 
2007 and 10 percent disabling since that date, is denied.  

Entitlement to an initial evaluation in excess of 10 percent 
for a low back disability is denied.  

Entitlement to an initial compensable evaluation for right 
foot hallux valgus is denied.  

Entitlement to an initial compensable evaluation for left 
foot hallux valgus is denied.  



____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  An 
attorney or agent may charge a fee to represent you after a 
notice of disagreement has been filed with respect to your 
case, provided that the notice of disagreement was filed on 
or after June 20, 2007.  See Veterans Benefits, Health Care, 
and Information Technology Act of 2006, Pub. L. No. 109-461, 
120 Stat. 3403 (2006).  If the notice of disagreement was 
filed before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board first 
issues a final decision in the case, and only if the agent or 
attorney is hired within one year of the Board's decision.  

The notice of disagreement limitation does not apply to fees 
charged, allowed, or paid for services provided with respect 
to proceedings before a court.  VA cannot pay the fees of 
your attorney or agent, with the exception of payment of fees 
out of past-due benefits awarded to you on the basis of your 
claim when provided for in a fee agreement. 

VA is in the process of amending its regulations governing 
representation of claimants for veterans' benefits in order 
to implement the provisions of the new law.  More information 
concerning the regulation changes and related matters can be 
obtained at  http://www1.va.gov/OGC (click on "Accreditation 
and Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any fee 
agreement between you and an attorney or accredited agent 
must be sent to the Secretary at the following address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be filed 
with the VA Office of the General Counsel and not the Board.)





 Department of Veterans Affairs


